PER CURIAM:
This cause having been considered by the Supreme Court of Pennsylvania, 489 Pa. 221, 414 A.2d 37 which remanded it to the Superior Court for a determination whether the Order of the Superior Court entered July 27, 1979, 268 Pa.Super. 259, 407 A.2d 1345 was intended to be a direction to the Court below to grant the Motion to Suppress or to conduct a new suppression hearing;
NOW, THEREFORE, the above entitled cause is remanded to the court below with directions that it conduct a new suppression hearing. If, after a new hearing, it determines that the evidence concerned should not be suppressed then the judgment of sentence shall stand affirmed. If, on the other hand, it determines that the evidence concerned or a part of it shall be suppressed, then the judgment of sentence shall be vacated and a new trial be granted.